NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0681n.06

                                           No. 08-3307                                 FILED
                                                                                    Oct 09, 2009
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


SALIF DIALLO,                                    )
                                                 )
       Petitioner,                               )
                                                 )    ON PETITION FOR REVIEW OF AN
v.                                               )    ORDER OF THE BOARD OF
                                                 )    IMMIGRATION APPEALS
ERIC J. HOLDER, JR., Attorney General,           )
                                                 )
       Respondent.                               )


       Before: MARTIN, ROGERS, and COOK, Circuit Judges.


       COOK, Circuit Judge. Salif Diallo, a citizen of Mauritania, petitions for review of the Board

of Immigration Appeals (“BIA”)’s order denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We dismiss in part for lack of

jurisdiction and deny the remainder of the petition on the merits.


                                          I. Background


       Petitioner, a native Mauritanian of Fulani ethnicity, claims he entered the United States in

December 2003 with a false Senegalese passport bearing his photograph. In March 2004, he filed

an affirmative application for asylum, withholding of removal, and CAT protection, asserting that

he fears persecution on the basis of race at the hands of the White Moor regime governing

Mauritania. Diallo claims that in 1989, when he was eight years old, White Moor soldiers physically
No. 08-3307
Diallo v. Holder


attacked his family at their home in Mauritania and forced them to cross a nearby river into Senegal.

Once in Senegal, Diallo spent a number of years at a refugee camp where both he and his father

acquired refugee cards. In 1996, he moved to Dakar where he worked for seven years before

obtaining a plane ticket and passport from his employer to enter the United States.


       The Immigration Judge (“IJ”) denied Diallo’s asylum application, finding that he neglected

to timely file it, and, in the alternative, that the Immigration and Nationality Act (“INA”), 8 U.S.C.

§ 1158(b)(2)(A)(vi), precludes him from claiming asylum because he was firmly resettled in Senegal.

The IJ also denied Diallo’s application for asylum and withholding of removal on the merits, finding

that Diallo did not suffer past persecution and failed to show either a well-founded fear of future

persecution or a clear probability of future persecution or torture. The IJ’s order designated Senegal

or Mauritania for Diallo’s removal. The BIA affirmed and petitioner now appeals.


                                            II. Analysis


A. Asylum


       This Court lacks jurisdiction to review the denial of Diallo’s asylum application. An alien

seeking asylum must show by clear and convincing evidence that he filed his application within one

year of entering the United States. 8 U.S.C. § 1158(a)(2)(B). Applicants may avoid this requirement

by “demonstrat[ing] to the satisfaction of the Attorney General . . . the existence of changed

circumstances which materially affect the applicant’s eligibility for asylum . . .” 8 U.S.C. §


                                                -2-
No. 08-3307
Diallo v. Holder


1158(a)(2)(D). Although Diallo arguably asserts changed circumstances, § 1158 bars judicial review

of BIA timeliness determinations generally, and the existence of changed circumstances specifically,

where a petition fails to raise any related constitutional claims or questions of law. El-Moussa v.

Holder, 569 F.3d 250, 254 (6th Cir. 2009); Huang v. Mukasey, 523 F.3d 640, 650–51 (6th Cir.

2008); 8 U.S.C. § 1158(a)(3). Because Diallo appeals only the BIA’s factual findings, we lack

jurisdiction to review his asylum claim, and consequently, we need not reach the issue of firm

resettlement or the merits of his asylum claim.


B. Withholding of Removal


          Although we lack jurisdiction to review Diallo’s asylum application, we may review the

BIA’s denial of his withholding of removal claim. See Almuhtaseb v. Gonzales, 453 F.3d 743, 749

(6th Cir. 2006). Where, as here, “the BIA adopts the IJ’s reasoning, the court reviews the IJ’s

decision directly to determine whether the decision of the BIA should be upheld on appeal.” Gilaj

v. Gonzales, 408 F.3d 275, 282–83 (6th Cir. 2005) (citing Denko v. INS, 351 F.3d 717, 723 (6th Cir.

2003)).


          Whether the petitioner requests withholding of removal under the INA or the CAT, we will

reverse if we deem the IJ’s decision manifestly contrary to law. 8 U.S.C. § 1252(b)(4)(C). We

review the IJ’s factual findings under a deferential substantial-evidence standard, treating them as

“conclusive unless any reasonable adjudicator would be compelled to conclude the contrary.” Thap

v. Mukasey, 544 F.3d 674, 676 (6th Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)). Thus, to reverse

                                                  -3-
No. 08-3307
Diallo v. Holder


the BIA’s determination, we must find that the evidence “not only supports a contrary conclusion,

but indeed compels it . . .” Yu v. Ashcroft, 364 F.3d 700, 702–03 (6th Cir. 2004) (internal quotation

marks and citation omitted).


       In order to prevail on his petition for withholding of removal under the INA or the CAT,

Diallo must show a “clear probability” that removal from this country would subject him to

persecution or torture because of his race, religion, nationality, membership in a particular social

group, or political opinion. Kouljinski v. Keisler, 505 F.3d 534, 544 (6th Cir. 2007). An alien can

meet this standard by showing that he was persecuted in the past, which triggers a rebuttable

presumption of future persecution or torture. 8 C.F.R. § 1208.16(b)(1); Almuhtaseb, 453 F.3d at

750. Or, in the absence of past persecution, an alien can succeed by showing it is more likely than

not that he will suffer persecution or torture if removed. 8 C.F.R. § 1208.16(b)(2); see Kouljinski,
505 F.3d at 544–45.


       The IJ determined that Diallo failed to demonstrate past persecution and, as a result, could

not invoke the presumption of future persecution or torture. The evidence does not compel a

contrary conclusion. Although the IJ found Diallo’s testimony about his family’s deportation from

Mauritania by White Moor soldiers technically credible, he nonetheless found it unpersuasive and

lacking corroboration. Diallo often testified in a nonresponsive manner, despite his own insistence

that he understood the interpreter, and despite many requests from his attorney and the IJ that he

listen carefully and answer only the question being asked. Although the law does not require an


                                                -4-
No. 08-3307
Diallo v. Holder


applicant to present corroborating evidence, “where it is reasonable to expect corroborating evidence

. . . [t]he absence of such corroborating evidence can lead to a finding that an applicant has failed

to meet [his] burden of proof.” Dorosh v. Ashcroft, 398 F.3d 379, 382–83 (6th Cir. 2004) (internal

quotation marks and citation omitted). Diallo presented only a pair of Senegalese refugee cards and

an irrelevant letter from his brother, none of which the IJ found meaningfully corroborative of

Diallo’s story of deportation. Absent other corroborating evidence, such as letters from his family

substantiating relevant facts, the IJ acted within his discretion in concluding that Diallo failed to

meet his burden of proof. Because of Diallo’s unresponsive testimony and lack of corroborating

evidence, the IJ’s finding that Diallo was not persecuted in the past withstands our substantial-

evidence review.


       Thus, in order to prevail on his petition for withholding of removal, Diallo must establish a

likelihood of persecution or torture upon his removal to Mauritania or Senegal. 8 C.F.R. §

1208.16(b)(2). Diallo alleges that he fears returning to Mauritania because the government in power

remains hostile to the Fulani population, and because his parents and other Mauritanians warned him

not to return. He also claims to fear returning to Senegal because Senegalese authorities stopped him

on several occasions and threatened him with deportation, although Diallo concedes that the

authorities never apprehended him or pursued the matter further.


       The IJ acknowledged Mauritania’s spotty human rights record, but found that Diallo failed

to establish a likelihood of persecution or torture in either country. With respect to Mauritania, the


                                                -5-
No. 08-3307
Diallo v. Holder


IJ noted substantial improvement in the country conditions since Diallo’s departure in 1989, with

the transition from a military to civilian authority, promised democratic elections in 2007, and return

from Senegal of many Mauritanian refugees who have resumed agricultural activities. Diallo argues

that these reports fail to consider the continuing political and racial tension, providing an article from

a Mauritanian website about a failed coup attempt in June 2006. But Diallo fails to present any other

documentary evidence more recent than 2002, and provides nothing to suggest that the Mauritanian

government will likely persecute or torture any members of the Fulani population, let alone persecute

or torture him. Although conditions in Mauritania have become less stable since the BIA affirmed

the IJ’s decision, we are limited to the administrative record. 8 U.S.C. §§ 1252(a)(1) & (b)(4)(A);

Lin v. Holder, 565 F.3d 971, 978–79 (6th Cir. 2009). As to Senegal, the IJ credited the government’s

evidence that holders of refugee identity cards in Senegal, such as Diallo, enjoy all of the rights of

Senegalese citizens, except the right to vote. Diallo offered no evidence to the contrary, but rather

conceded that he lived in Senegal for fourteen years before coming to the United States, that he

worked for seven of those years, and that all of his siblings currently live in the country’s capital

without legal impediment. In denying his application, the IJ appropriately found that these

concessions undermined Diallo’s claim of future persecution or torture in Senegal. The record does

not compel a contrary conclusion as to removal to either country.


                                            III. Conclusion


        For these reasons, we dismiss in part for lack of jurisdiction and deny the remainder of the


                                                  -6-
No. 08-3307
Diallo v. Holder


petition on the merits.




                          -7-